Case 2:20-cv-01113-GJP Document 56 Filed 04/30/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Federal Trade Commission, et al.
Plaintiff,
Civil Action No. 2:20-cv-01113-GJP
Vv.

Thomas Jefferson University, et al.

Defendant.

 

SHANNONDELL, INC.’S MOTION TO QUASH AND/OR MODIFY THE SUBPOENAS
TO PRODUCE DOCUMENTS

Shannondell, Inc., (““Shannondell”), a nonparty in the above-captioned matter, by and
through its undersigned counsel, Latsha Davis & Marshall, P.C., pursuant to Rule 45(d)(3) of the
Federal Rules of Civil Procedure, respectfully moves this Court for an Order quashing and/or
Modifying the Subpoenas to produce documents served upon it by the Federal Trade
Commission (“Plaintiff”) and Albert Einstein Healthcare Network (“Defendant”). A copy of the
Subpoenas and Shannondell’s Objections thereto are attached to this Motion and marked
respectively as Exhibit “A” and Exhibit “B.” In further support of this Motion, Shannondell
incorporates by reference its Objections to the Subpoena and the annexed Memorandum of Law.
Shannondell, states as follows:

1, Shannondell, Inc., is a Pennsylvania corporation that operates: (a) a continuing
care retirement community with approximately one thousand (1000) independent living units
(“CCRC”) licensed by the Pennsylvania Department of Insurance, located at 10000 Shannondell
Drive, Audubon, Pennsylvania, known as “Shannondell at Valley Forge”; (b) a 184 person

personal care home with a 34 person Secure Dementia Unit (“PCH”) licensed by the

15215898v1
Case 2:20-cv-01113-GJP Document 56 Filed 04/30/20 Page 2 of 6

Pennsylvania Department of Human Services, located at 6000 Shannondell Drive, Audubon,
Pennsylvania, known as “The Meadows at Shannondell,”; and a 120 bed skilled nursing facility
(“SNF”) licensed by the Pennsylvania Department of Health, located at 5000 Shannondell Drive,
Audobon, Pennsylvania known as “Rehab at Shannondell” (Collectively, the CCRC, PCH, and
SNF are herein referred to as “Facilities.”). In total, Shannondell serves approximately 1,400 of
elderly residents across its Facilities.

2. Defendant, through their counsel issued the subpoena at issue and emailed the
subpoena to Shannondell on March 30, 2020. Plaintiff also served a subpoena upon Shannondell
seeking all documents produced by Shannondell in response to Defendant’s subpoena. See
Exhibit “A.”

3. A course of discussion subsequently ensued between counsel for Plaintiff,
Defendant, and Shannondell regarding both the scope of the Subpoena as well as the timeframe
necessary for Shannondell to respond to the subpoenas.

4, In light of the COVID-19 pandemic, as well as the fact that this Honorable Court
had not yet issued a Case Management Order, counsel for Plaintiff and Defendant agreed to
provide Shannondell with additional time to both object and respond to their subpoenas.

5. More specifically, by agreement of counsel, Shannondell was provided until April
22, 2020 to serve counsel with any objections to the Subpoenas. Shannondell’s Objections to
the subpoena, attached hereto as Exhibit “B,” were served upon counsel on April 22, 2020.

6. By agreement of counsel, Defendant initially agreed to extend the deadline for
Shannondell to respond to its subpoena an additional ten days, or until April 30, 2020. Plaintiff
agreed in writing to extend Shannondell’s deadline to respond to its subpoena an additional

twenty-five days, or otherwise until May 15, 2020. On Monday, April 27, 2020, counsel for

15215898v1
Case 2:20-cv-01113-GJP Document 56 Filed 04/30/20 Page 3 of 6

Defendant provided an additional extension until May 15, 2020 for Shannondell to provide all
documents responsive to the subpoena requests.

7. The subpoenas command production of documents including various types of
documents, data, referrals and logs as more specifically referenced and as listed in Appendices 1
and 2 attached to the subpoenas.

8. The subpoenas through its over-encompassing requests, also seek to obtain
Shannondell’s confidential research, and commercial/business information, business plans,
research, rates, reports, analyses and competitive strategies and trade secrets that are privileged
from production. Disclosure of such information would cause severe and irreparable harm to
Shannondell.

9. Unfortunately, neither limited extension of time provided by the Plaintiff and
Defendant afford Shannondell with a reasonably sufficient time to comply with and respond to
the extensive, overly broad and burdensome document requests as contained in the subpoenas.

10. More specifically, and as this Honorable Court is aware and counsel for the
parties is aware, Shannondell, much like the rest of the world’s health care providers, is currently
dealing with the COVID-19 crisis and tirelessly working around the clock to test, control and
prevent the spread of this pandemic through its Facilities. As the statistics in the United States
and more locally in Pennsylvania demonstrate, COVID-19 is being increasingly reported in
elderly retirement communities and health care facilities across the United States as the nature of
those facilities and the elderly population which they serve make them the most vulnerable and
susceptible to the disease.

11. Accordingly, to the extent that this Honorable Court determines that the

subpoenas are proper and within the permissible scope of discovery, and further requires
Case 2:20-cv-01113-GJP Document 56 Filed 04/30/20 Page 4 of 6

Shannondell to respond, in whole or in part, the subpoena should be modified pursuant to Rule
45(d)(3)(A)(i) to allow a reasonable time for Shannodell to comply in light of the current
pandemic.

12. | The subpoenas should also be quashed pursuant to the Court’s inherent power to
protect non-parties such as Shannondell from having to provide documents and confidential
information and from undue burden and expense.

13. The subpoenas should be quashed to extent that it requests documents and
information which are overly broad, and beyond the scope of permissible discovery, are
privileged, and for which Plaintiff and Defendant have not shown are relevant to their claims and
defenses and proportional to the needs of their case. See F.R.C.P. 26(b)(1).

14. The subpoenas should be quashed pursuant to the specific protections provided in
Rule 45 of the Federal Rules of Civil Procedure.

15. | The subpoenas should be quashed pursuant to Rule 45 (d)(3)(A)(iii) and (iv)
because it “requires disclosure of privileged and protected mater” and “subjects a person to
undue burden.”

16. | The subpoenas should be quashed pursuant to Rule 45(d)(3)(A)((B) because its
requires Shannondell to “disclose a trade secret or other confidential research, development of
confidential information.”

17. In support of this Motion to Modify and Quash, Shannondell has filed a
Memorandum of Law in Support as well as the Affidavit of Dan Freed.

18. Shannondell has conferred with the counsel for the parties regarding both its need
for additional time to respond to the subpoenas as well as the scope, relevance and privileged and

confidential nature of the subpoena requests but are unable to agree.

15215898v1
Case 2:20-cv-01113-GJP Document 56 Filed 04/30/20 Page 5 of 6

19. For the reasons set forth in those pleadings, Shannondell respectfully requests that
this Honorable Court modify the time to respond to the subpoenas by providing Shannondell at
least an additional ninety (90) days to respond to those limited requests which this Honorable
Court rules are nonprivileged, relevant and with the proper scope of permissible discovery. In all
other respects, Shannondell respectfully requests that this Court quash the subpoenas to protect it
from the severe and irreparable harm it will suffer by producing the documents.

Respectfully submitted,

LATSHA DAVIS & MARSHALL, P.C.

Dated: April 30, 2020 /s/ Brian A. McCall
Kimber L. Latsha
klatsha@Idylaw.com
Attorney I.D. No. 32934
Brian A. McCall
bmecall@Ildylaw.com
Attorney [.D. No. 83030
1700 Bent Creek Boulevard, Suite 140
Mechanicsburg, PA 17050
Tel: (717) 620-2424
Fax: (717) 620-2444
Attorneys for Shannondell, Inc.

 

15215898v1
Case 2:20-cv-01113-GJP Document 56 Filed 04/30/20 Page 6 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Federal Trade Commission, et al.
Plaintiff,
Civil Action No. 2:20-cv-01113-GJP
Vv.

Thomas Jefferson University, et al.

Defendant.

 

CERTIFICATE OF SERVICE
[hereby certify on the date set forth below, that the foregoing document was served upon

all counsel of record via the Court’s CM/EMF system.

By:  4s/ Brian A. McCall
Brian A. McCall, Esquire
Counsel for Shannondell, Inc.

 

Dated: April 30, 2020
